Title: To George Washington from James Rumsey, 17 December 1787
From: Rumsey, James
To: Washington, George



Sir,
Annapolis Decr 17th 1787

Inclosed you have Coppies of two Certificates of what the Boat performed at Sum tryals we have been making I have a number more but as they are the Same in Substance I thought it not nessasary to Coppy them, we Enhibeted under many disadvantages and Should not have Come forth publicly untill Spring if it had not been for Mr Fitches Stealing a march on me in Virgine I have Sent Down a number of certificates to the asemblely of the first Days performance the Second was not then made I also Inclose you a Contrast Drew by Capt Bedinger Between Mr Fitches Boat and mine. I met with Govenor Johnson He toald me of a Letter he had wrote you respecting Sum Conversation that him and me had about my applying Steam to work the Boat as well as I Rembar it happened in octer 1785, when I Informd him of my Entention of applying Steam and Spoke to him for to Cast Cillinders for me, he Said that from what Little he Could gather on the Subject he Suposed it to be quite an other kind of a machine I toald him that the modle which I Showed to you was, he then Said he thought I had used you—the[n] I Toald him I beleived not for that I had Informed you of my Intention, to try Steam, I Can Recolect no more that was Said upon that Subject But it Seems that govenor Johnson

has taken Up a Rong Idiea of the matter and Supposed that I had Informed you, of my Intention to apply Steam at the time I obtained your Certifycate nor did I know untill now that he Veiwed my Information in that Light, nor did I Ever Conceive that I had gave you any information Respecting it only that I had Such a thing in Ideia, untill the Letter that I wrote you on the 10th of march 1785, nor had I before near about that time Reduced it To any form Sufisantly promising to determin me to make the Tryal I was then det[e]rmened, as I wrote you as follows—“I have taken the greatest pains to afect an other kind of Boat, upon the principles I was mentioning to you at Richmond I have the plasure to Inform you That I have broght it to great perfection it is true it will Cost Sum more than the other way but when done is more mannageable and Can be worked by as few hands the power is amence and I have quite Convinced myself that Boats of pasage may be made to go against the Corrent of missippa or ohio River or in the gulf Stream from the Leward to the windward Isllands from Sixty to one hundred miles per day[”]—this was Certainly an Information And was what I aluded to when I toald govenor Johnson that I had Informed you of it, a Little farther on in the Same Letter is the following paragraff—“the plan I intend to persue is to build the Boat with boath the powers on Board on a Large Scale[”]—As you did not make anny objection to the plann proposed when you wrote me an answer to that Letter I Considered myself at Liberty to go on upon the Steam plan Conected with the other nor did I Drop the Idea of Doing So untill Long after I had the Honor of Seeing [you] Last But not Being able to accomplish the Building of an Other Boat and finding by the Little Experiments I made that one Boat would not do alone I was at a great Loss to know how to act and if it had not been on account of your Certificate I Would then have Quit it, being under To many Embarrasments and nearly a new mecheine to be made before any thing Could be done as my new Constructed Boiler made Such hot Steam as to melt all the Soft Solder and news Comeing frequently that Mr Fitch would Soon Come forth, ad to this that the Ice Carryed away my Boat and Broke thirty feet out of Her middle, a Large family to Support no Business going On, In debted, and what Little money I Could Rake together Expended, a gentleman has Since assisted me to whome I have Mortgaged a few family negroes

which must Soon go if I do not Rais the money for him before Long. my present plan is So Simple Cheap and powerfull that I think it would be Rong to attemt the former plan, I would wish to Say Sumthing to the public about it, on your account. But doubt my own Abelityes to give that Satisfaction I would wish. It has gave me much uneaseyness Especially as I have By a train of unforeseen Events So often apeared to you as a person acting Inconsistantly and I Can Say in truth hower unfortunate I have been in the attempt that my greatest ambetion is & has been to Deserve your Esteem—I intend to philidelphia Before my Return, and in January I will (if in my power) go to South Carelino & gergia—your Letter to govenor Johnson prevented Mr Fitch from geting an act here You have Sir my Sincerest thank for the many favors you Conferred on me—I am your much Obliged Hbe hbe Servt

James Rumsey


P.S. the original papers from which These are Coppyed was acknowledged bef⟨ore⟩ Magestretes and the County Seal affixe⟨d to⟩ them, which I Did not think nessesary to Copy I am with great Esteem—J. Rumsey

